Exhibit 10.21

Restricted Stock Unit Award

(Stericycle, Inc. [2008/2011] Incentive Stock Plan)

Subject to the following terms, Stericycle, Inc., a Delaware corporation (the
Company), grants to the following employee of the Company or one of its
subsidiaries (Employee), as of the following grant date (the Grant Date), the
following number of restricted stock units (RSUs), which will become vested on
the following vesting date (the Vesting Date) subject to expiration prior to
vesting in accordance with the terms of this Award:

 

Employee:   [name] Grant date:   [date], 2012 Number of RSUs:   [number] Vesting
date   [Third/Fifth] anniversary of Grant Date

Terms of Award

1. Plan. This Award has been granted under the Stericycle, Inc. [2008/2011]
Incentive Stock Plan (the Plan), which is incorporated in this Agreement by
reference. Capitalized terms used in this Agreement without being defined (for
example, the term “Plan Administrator”) have the same meanings that they have in
the Plan.

2. RSUs. A RSU or restricted stock unit is the nominal equivalent of one share
of the Company’s common stock, par value $.01 per share, and is not an actual
share of stock. Prior to settlement as provided in Paragraph 4, RSUs are only
bookkeeping entries, either on the Company’s own records or on those of E*Trade
(or any other recordkeeper that the Company may use in connection with the
administration of the Plan), and Employee shall not have any rights as a
stockholder of the Company in respect of his or her RSUs.

3. Vesting. This Award shall vest on the Vesting Date if Employee has been
continuously employed by the Company or a Subsidiary from the Grant Date through
the Vesting Date.

If Employee ceases to serve as an employee of the Company or a Subsidiary prior
to the Vesting Date, this Award shall lapse and be canceled as of Employee’s
Termination Date unless Employee’s termination of employment occurs by reason of
his or her death. In this case, this Award shall vest as of Employee’s
Termination Date.

This Award is subject to forfeiture and automatic cancellation as provided in
the Employee Covenant Agreement referred to in Paragraph 6 of this Agreement. In
addition, Employee may be required to repay Stericycle any cash paid in
settlement of the Award, and the net proceeds from the sale of any stock issued
in settlement of the Award, as also provided in the Employee Covenant Agreement.

If Employee is still an employee of the Company or a Subsidiary at the time,
this Award shall vest upon a Change in Control prior to the Vesting Date as
provided in Article 7 of the Plan.



--------------------------------------------------------------------------------

4. Settlement. If this Award vests, the Award shall be settled as soon as
practicable after the Vesting Date, but no later than 45 days after the Vesting
Date. The Company may, in the Plan Administrator’s discretion, either settle the
Award in shares of the Company’s common stock or in cash, or in a combination of
the two.

If or to the extent that the Award is settled in shares, the Company shall
deliver to Employee one share of the Company’s common stock for each RSU that
has vested.

If or to the extent that the Award is settled in cash, the Company shall pay
Employee an amount equal to the product of (i) the number of RSUs being settled
in cash multiplied by (ii) the Fair Market Value of the Company’s common stock
as of the last trading day immediately prior to the Vesting Date.

5. Withholding. The delivery of shares of the Company’s common stock or the
payment of cash in settlement of the Award pursuant to Paragraph 4 shall be
conditioned upon the satisfaction of any applicable withholding tax obligation.

If and to the extent that this Award is settled in shares of the Company’s
common stock, the Company may withhold from the number of shares otherwise
deliverable to Employee a number of shares having a Fair Market Value (as of the
last trading day immediately prior to the Vesting Date) equal to the Company’s
withholding liability in respect of the delivery of those shares.

If and to the extent that this Award is settled in cash, the Company may
withhold from the cash payment an amount equal to its withholding liability in
respect of the payment.

The Company may take any other action that the Plan Administrator considers
necessary or advisable (for example, as permissible, withholding amounts from
any compensation or other amounts payable by the Company to Employee) to enable
the Company to satisfy its withholding tax obligation in respect of the vesting
and settlement of the Award.

6. Employee Covenant Agreement. This Agreement and the Award of RSUs to Employee
are subject to Employee’s acceptance of and agreement to be bound by the
Employee Covenant Agreement which has been provided or made available to
Employee with this Agreement. The Company would not have granted the Award to
Employee without Employee’s acceptance of and agreement to be bound by the
Employee Covenant Agreement.

7. Transferability. This Award may not be transferred, assigned or pledged
(whether by operation of law or otherwise), except as provided by will or the
applicable laws of intestacy. The Award shall not be subject to execution,
attachment or similar process.

8. Interpretation. This Award is subject to the terms of the Plan, as the Plan
may be amended (but except as required by applicable law, no amendment of the
Plan after the Grant Date shall adversely affect Employee’s rights in respect of
the Award without Employee’s consent).

 

2



--------------------------------------------------------------------------------

If there is a conflict or inconsistency between this Award and the Plan, the
terms of the Plan shall control. The Plan Administrator’s interpretation of this
Award and the Plan shall be final and binding.

9. No Employment Rights. Nothing in this Award shall be considered to confer on
Employee any right to continue in the employ of the Company or a Subsidiary or
to limit the right of the Company or a Subsidiary to terminate Employee’s
employment.

10. No Stockholder Rights. Employee shall not have any rights as a stockholder
of the Company in respect of any of RSUs unless and until this Award vests and
is settled in shares of the Company’s common stock.

11. Governing Law. This Award shall be governed in accordance with the laws of
the State of Illinois.

12. Binding Effect. This Award shall be binding on the Company and Employee and
on Employee’s heirs, legatees and legal representatives.

13. Effective Date. This Award shall not become effective until Employee’s
acceptance of this Award and agreement to be bound by the Employee Covenant
Agreement. Upon such acceptance and agreement, this Award shall become
effective, retroactive to the Grant Date, without the necessity of further
action by either the Company or Employee.

 

3